Title: To James Madison from Alexander Scott, 10 September 1825
From: Scott, Alexander
To: Madison, James


        
          Dear Sir
          George Town DC. Sept 10th 1825
        
        I take the liberty to enclose you a copy of a letter which I received from Col Monroe in relation to a small claim which I mean to present to the Dept. of State, and also an extract of my letter of instruction to which Mr. Monroe refers.
        
        Mr. Monroe, as you will perceive, has a very indistinct recollection of the particulars of the transaction in question; he has however afforded his evidence and opinion as far as could be done under existing circumstances. In case your impressions and view of the subject, shou’d coincide with his, the expression of them in a few lines, would no doubt have a very beneficial influence on the issue of the business. My object is to obtain a revision of my account, so as to be placed in point of compensation on a footing with Mr Poinsett, who was cotemporaneous with me in a mission to S America, who occupied a similar grade, and to whom my credential letter refers. My trip to that country I can with truth state, was the most dis[as]trous occurrence of my life. The expences I had to incur with my large family from the enormous dearness of the country are almost incredible. The difficulty & extortions under which I labored, when compelled by the royalists to leave the Maine when our own country was engaged in war, and it was next to impossible to obtain a passage, were not only vexatious in the extreme, but ruinous. I was compelled to come by way of the W. Indies, where I was under the necessity of selling the plate we carried with us (S about $2000 worth) and other property to defray our expences home. I can with great truth affirm that our expences were more than three times the compensation I received, and I should deem it most hard not to be placed on a footing with Mr. Poinsett who went to a country plentiful and at peace, with no family or incumbrance, and returned during a period of peace. I was allowed $2000 pr ann Mr. Poinsett $3000 and since Mr. Monroes the agents to that country have received $4500. It was Clearly my understanding from Mr. Monroe, that in point of compensation I was to be placed on a grade with Mr. Poinsett, but of this there is no record, or written memorial & the case rests upon what is equity and justice. A[l]tho four times as much would not reimburse me, yet the small amount I claim would now be a great accommodation to me.
        Should your opinion concur with that of Mr. Monroe, a few lines to that effect would be highly acceptable. I am Dear Sir with great respect Yr obedt H Sert
        
          Alexander Scott
        
        
          PS The enclosed documents are certified by Mr. Danl Brent. AS
        
      